Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a planter with a base and a hollow support pillar formed on the base with a drain opening at the top of each hollow support pillar in communication with an exterior side of the base, a removable riser, the removable riser having a plate shaped to conform to the base, where “conform” is interpreted in its plain meaning as seen in FIG 6 of the instant application, to describe the removable riser’s plate may fit or coincide with the base of the planter such that it fits perfectly nested, and configured to be supported by an interior of the at least one planter sidewall by an interference fit, and an aperture configured to accept a corresponding hollow support pillar.  

US 20100287833 A1 to Keats teaches a planter with a removable riser, the riser having an opening to accept a corresponding hollow support pillar with a drain at the top of the hollow support pillar, but the riser’s plate does not fit or coincide with the base of the planter such as to “conform” with the base. As can be seen by the FIGs of Keats, the riser’s flat configuration cannot be said to conform with the base of the planter of Keats, where the planter’s base is curved due to the lower shape having to stack on similar planters. 

Planters such as US 20040065010 A1 to Shannon and US 1992878 A to Muller both teach a riser which fits into a planter pot by an interference fit, however the planter pot of each of Shannon and Mueller fail to teach any vertical support columns with a drainage hole, or the riser having a plate which conforms to the base, since each the risers of each of Shannon and Mueller cannot conform to the base without being too small to provide the interference fit and provide a reservoir under the riser. This is true for both Shannon and Mueller in any orientation, whether the riser is flipped right-side-up as in the FIGs or upside down. 

US 20020174599 A1 to Rose additionally teaches a riser which sits on the base of the planter, however the planter fails to teach any support columns with a drainage hole, and the surfaces of the riser which might be called a plate have an inclined surface which does not conform – in any orientation – with the base of the planter which has a flat horizontal shape.

US 5315783 A to Peng teaches both the riser and vertical drainage columns, however Peng’s riser does not teach any opening to receive the columns below since the columns are not meant to engage with the riser, and instead meant to provide drainage of water at a lower level than at the riser’s surface. Additionally, due to this configuration, the riser sits on a shelf around the edges of the planter and it does not have openings with which to conform to the base of Peng’s planter without interfering with the vertical columns. Additionally, were there openings and should the riser be shaped to conform with the base, the riser would again be too small to adequately sit on the shelf of the planter and would instead rest on the bottom of the planter – breaking the reference of Peng and not providing the separation required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647